DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 9/28/2022 has been received and made of record.  Note the acknowledged form PTO-1449 enclosed herewith.

Drawings
The drawings are objected to under 37 CFR 1.83(a) because they fail to show the at least a pair of extended members, the at least one locking mechanism, a rotational element, and a needle transmittal mechanism as described in the claims and specification (i.e. the addition of reference numerals for each of the respective elements in the Figures would be of great value, as the current Figures fail to point out any structures whatsoever).  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):                                                                                                                         
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph: 
(A) the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B) the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as "configured to" or "so that"; and 
(C) the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Currently no claims are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Objections
Claims 6 and 16 are objected to because of the following informalities:  
Regarding both claims 6 and 16, each claim contains a minor instance of rough grammar at “along the length of suturing needle” wherein an antecedent basis term appears to be missing (i.e. “along the length of the suturing needle”).  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2-4 and 8-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 2 and 12 (and thereby respective dependent claims 3-4 and 13-15), the phrases "the first distal end" and “the second distal end” render the claim(s) indefinite because the claims already introduce “a first distal end portion” and “a second distal end portion” in respective independent claims 1 and 8, thereby rendering the scope of the claim(s) unascertainable.  It is unclear if Applicant intended to refer back to the end portions of the respective independent claims or introduce new, additional ends.  To move prosecution forward, the Examiner has assumed Applicant intended to refer back to the end portions of the respective independent claims.  Appropriate correction is required.
Regarding claim 8 (and thereby dependent claims 9-17), the phrases "a suturing needle" in line 15 render the claim(s) indefinite because claim 8 already introduce “a needle” being grasped in line 2, thereby rendering the scope of the claim(s) unascertainable.  It is unclear if Applicant intended to refer back to the needle of line 2 or introduce a new, additional suturing needle.  To move prosecution forward, the Examiner has assumed Applicant intended to refer back to the needle of line 2.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-3, 8, 10 and 12-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Loser (US 2003/0109825).
Loser discloses (see Figs. 1-3) a medical device with a needle drive unit and method comprising the following claim limitations:
(claim 1) at least a pair of extended members, wherein a first extended member (8a/12a, Fig. 2; [0028]) of the at least the pair of extended members having a first distal end portion (at 8a, Fig. 2), and a second extended member (8b/12b, Fig. 2; [0028]) of the at least the pair of extended members having a second distal end portion (at 8b, Fig. 2), wherein the first distal end portion (8a) opposes the second distal end portion (8b) (as expressly shown in Fig. 2), wherein the first distal end portion (8a) is rotatable about a first axis (i.e. axis expressly shown in Fig. 2 at dashed axis line of 8a; [0027]-[0029]) and the second distal end portion (8b) is rotatable about a second axis (i.e. axis expressly shown in Fig. 2 at dashed axis line of 8b; [0027]-[0029]), and wherein the rotation of the first distal end portion (8a) about the first axis in a first direction and the rotation of the second distal end portion (8b) about the second axis in a second direction opposite the first direction drives a suturing needle (3, Fig. 2) between the first distal end portion (8a) and the second distal end portion (8b) (as shown in Fig. 2; [0027]-[0029]; rollers 8a/8b rotate in opposite directions to move needle 3 within grooves between the rollers);
(claims 2 and 12) wherein each of the first distal end (8a) and the second distal end (8b) includes a substantially cylindrical surface (i.e. substantially cylindrical shape expressly shown in Fig. 2);
(claims 3 and 13) wherein at least one of the first distal end portion (8a) or the second distal end portion (8b) comprises a plurality of circumferential ridges extending radially from the substantially cylindrical surface (i.e. as shown in Fig. 2, proximal and distal circumferential ridges on each of the rollers define a groove therein wherein the ridges are raised relative to a cylindrical surface even with the bottom of the groove);
(claim 8) grasping a needle (3, Figs. 1-3) with at least a pair of extended members of a needle driver (1, Fig. 1), wherein a first extended member (8a/12a, Fig. 2; [0028]) of the at least the pair of extended members having a first distal end portion (at 8a, Fig. 2), and a second extended member (8b/12b, Fig. 2; [0028]) of the at least the pair of extended members having a second distal end portion (at 8b, Fig. 2), wherein the first distal end portion (8a) opposes the second distal end portion (8b) (as expressly shown in Fig. 2), wherein the first distal end portion (8a) is rotatable about a first axis (i.e. axis expressly shown in Fig. 2 at dashed axis line of 8a; [0027]-[0029]) and the second distal end portion (8b) is rotatable about a second axis (i.e. axis expressly shown in Fig. 2 at dashed axis line of 8b; [0027]-[0029]), and rotating the first distal end portion (8a) about the first axis in a first direction; rotating the second distal end portion (8b) about the second axis in a second direction opposite the first direction (as shown in Fig. 2; [0027]-[0029]; rollers 8a/8b rotate in opposite directions to move needle 3 within grooves between the rollers); driving a suturing needle (3) between the first distal end portion (8a) and the second distal end portion (8b) into a tissue (P/Z, Fig. 3) being subjected to suture (as shown in Fig. 3); substantially completing the movement of the needle (3) through the tissue (P/Z) without releasing said needle (3) from the at least the pair of extended members (as shown in Figs. 1-3; [0001]-[0004]; [0026]-[0032]; needle 3 expressly inserted and removed through target tissue without releasing the needle 3); and
(claim 10) wherein the rotating is achieved by turning at least one rod (10, Fig. 1) of the needle driver ([0028]).

Claim(s) 1-4 and 8-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Almodovar (US 2007/0021755).
Almodovar discloses (see Figs. 1-2D) a rotational needle driver comprising the following claim limitations:
(claim 1) at least a pair of extended members (rods 9/10, see Fig. 1; [0021]), wherein a first extended member (9, Fig. 1; [0021]) of the at least the pair of extended members having a first distal end portion (at 12, Fig. 1; [0021]), and a second extended member (9, Fig. 1; [0021]) of the at least the pair of extended members having a second distal end portion (at 13, Fig. 1; [0021]), wherein the first distal end portion (12) opposes the second distal end portion (13) (i.e. opposed distal ends expressly shown in Fig. 1; [0021]), wherein the first distal end portion (12) is rotatable about a first axis and the second distal end portion (13) is rotatable about a second axis (as shown in Fig. 1; [0021]-[0022]), and wherein the rotation of the first distal end portion (12) about the first axis in a first direction and the rotation of the second distal end portion (13) about the second axis in a second direction opposite the first direction drives a suturing needle between the first distal end portion (12) and the second distal end portion (13) (see Fig. 1; [0021]-[0022]);
(claims 2 and 12) wherein each of the first distal end (12) and the second distal end (13) includes a substantially cylindrical surface (as expressly shown in Fig. 1);
(claims 3 and 13) wherein at least one of the first distal end portion (12) or the second distal end portion (13) comprises a plurality of circumferential ridges extending radially from the substantially cylindrical surface (as expressly shown in Fig. 1; [0021]; each distal end 12,13 expressly fluted and depicted with multiple circumferential alternating ridges and indentations/grooves);
(claims 4 and 14) wherein at least one of the first distal end portion (12) or the second distal end portion (13) comprises a plurality of circumferential indentations in the substantially cylindrical surface (as expressly shown in Fig. 1; [0021]; each distal end 12,13 expressly fluted and depicted with multiple circumferential alternating ridges and indentations/grooves);
(claim 8) grasping a needle with at least a pair of extended members (rods 9/10, see Fig. 1; [0021]) of a needle driver (see claim 9; [0022]; grasping of needle expressly disclosed), wherein a first extended member (9, Fig. 1; [0021]) of the at least the pair of extended members having a first distal end portion (at 12, Fig. 1; [0021]), and a second extended member (9, Fig. 1; [0021]) of the at least the pair of extended members having a second distal end portion (at 13, Fig. 1; [0021]), wherein the first distal end portion (12) opposes the second distal end portion (13) (i.e. opposed distal ends expressly shown in Fig. 1; [0021]), wherein the first distal end portion (12) is rotatable about a first axis and the second distal end portion (13) is rotatable about a second axis (as shown in Fig. 1; [0021]-[0022]), and rotating the first distal end portion (12) about the first axis in a first direction; rotating the second distal end portion (13) about the second axis in a second direction opposite the first direction (see Fig. 1; [0021]-[0022]); driving a suturing needle between the first distal end portion (12) and the second distal end portion (13) into a tissue being subjected to suture (see claim 9; [0001]; [0022]; [0025]-[0026]); substantially completing the movement of the needle through the tissue without releasing said needle from the at least the pair of extended members (see claim 9; [0025]; [0033]);
(claim 9) further comprising repeating the method of claim 5, through a plurality of tissues until completion of the suturing process (see claim 9; [0022]; [0025]; repeating the suturing steps through a plurality of tissue is expressly disclosed);
(claim 10) wherein the rotating is achieved by turning at least one rod of the needle driver ([0021]; actuating knob 5 expressly turns rods 9,10 and subsequently the needle); and
(claim 11) wherein the tissue being subjected to suture is selected from vascular, dura mater, muscle fascia, tendinous and/or intestinal tissues (see claim 11; [0033]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 4, 9 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Loser as applied to claims 2, 8 and 12 above, and further in view of Almodovar (US 2007/0021755).
Loser, as applied above, discloses a medical device with a needle drive unit and method comprising all the limitations of the claim except for at least one of the first distal end portion or the second distal end portion comprises a plurality of circumferential indentations in the substantially cylindrical surface, and repeating the method steps through a plurality of tissues until completion of the suturing process.  
However regarding claims 4 and 14, Almodovar teaches (see Fig. 1) a similar needle driver and method comprising at least one of the first distal end portion (i.e. distal end of rod 9, Fig. 1) or the second distal end portion (i.e. distal end of rod 10, Fig. 1) comprises a plurality of circumferential indentations (at 12/13, Fig. 1) in the substantially cylindrical surface ([0021]; distal needle-grasping ends 12,13 of rods 9,10 each expressly fluted, as expressly shown in Fig. 1).  Accordingly, Almodovar expressly teaches that it is known that a single groove between two roller elements (as shown in Fig. 2 of Loser) and a plurality of circumferential indentations between two roller elements (as shown in Fig. 1 of Almodovar) are elements that are functional equivalents for providing a needle-grasping and needle-driving functionality.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have substituted the fluted plurality of circumferential indentations taught by Almodovar for the single groove of Loser because both elements were known equivalents for providing a needle-grasping and needle-driving functionality within the needle driver art.  The substitution would have resulted in the predictable results of providing a needle-grasping and needle-driving functionality to the device of Loser.
Regarding claim 9, Almodovar teaches a similar needle driver and method comprising the steps of repeating the method steps through a plurality of tissues until completion of the suturing process in order to beneficially drive a needle continuously through tissue without the need to release and re-drive the needle thereby eliminating a plurality of suturing steps from the method and decreasing the amount of time, effort and eye-hand coordination that a surgeon invests in performing the method steps (see claim 9; [0022]; [0025]).  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the method of Loser to include the steps of repeating the method steps through a plurality of tissues until completion of the suturing process in order to beneficially drive a needle continuously through tissue without the need to release and re-drive the needle thereby eliminating a plurality of suturing steps from the method and decreasing the amount of time, effort and eye-hand coordination that a surgeon invests in performing the method steps, as taught by Almodovar.

Claims 5-7 and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over both Loser and/or Almodovar as respectively applied to claims 1, 8 and 12 above, and further in view of Belman et al. (US 2012/0316580).
Loser and/or Almodovar, as applied above, discloses a suturing instrument and method comprising all the limitations of the claim except for the suturing needle having a polygonal cross section (i.e. non-circular and non-oval cross section) and a plurality of ridges extending along the length of the suturing needle.  
However, Belman teaches (see Figs. 14A-14D) a similar suturing instrument and method comprising the suturing needle (1, Figs. 14C-14D) having a polygonal cross section (i.e. non-circular and non-oval cross section) (i.e. triangular cross section expressly shown in Figs. 14C-14D) and a plurality of ridges extending along the length of the suturing needle (1) (i.e. each pf the three apexes of the triangular cross section expressly shown providing one of three longitudinal ridges along the length of the needle in Figs. 14C-14D) in order to beneficially provide improved needle-grasping surfaces to fittingly receive an apex of a triangular cross section of the needle so as to further inhibit any rotational movement of the needle along its axis when grasped between the opposing surfaces ([0016]; [0070]).  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the device/method of Loser and/or Almodovar to include the suturing needle having a polygonal cross section (i.e. non-circular and non-oval cross section) and a plurality of ridges extending along the length of the suturing needle in order to beneficially provide improved needle-grasping surfaces to fittingly receive an apex of a triangular cross section of the needle so as to further inhibit any rotational movement of the needle along its axis when grasped between the opposing surfaces, as taught by Belman.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Loser as applied to claim 8 above, and further in view of Yoon (US 5,897,563).
Loser, as applied above, discloses a suturing instrument and method comprising all the limitations of the claim except for the tissue subject to treatment including at least one of a vascular tissue, a dura matter tissue, a muscle fascia tissue, a tendinous tissue, or an intestinal tissue.  
However, Yoon teaches a similar a suturing instrument and method comprising the step of driving a needle through tissue including at least one of a vascular tissue, a dura matter tissue, a muscle fascia tissue, a tendinous tissue, or an intestinal tissue (col. 1, lines 5-14; col. 2, lines 31-39; taught method expressly sutures/joins intestinal and/or vascular tissue) in order to beneficially provide for a method of quickly and precisely joining hollow organs such as an anastomosis of small or large intestines or blood vessels (col. 1, lines 5-14; col. 2, lines 31-39).  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the method of Loser to drive the needle through tissue including at least one of a vascular tissue, a dura matter tissue, a muscle fascia tissue, a tendinous tissue, or an intestinal tissue in order to beneficially provide for a method of quickly and precisely joining hollow organs such as an anastomosis of small or large intestines or blood vessels, as taught by Yoon.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 8 and 11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 of U.S. Patent No. 10,786,245.  Although the claims at issue are not identical, they are not patentably distinct from each other because each respective claim set generally requires a device and method including a pair of extended members having a first and second extending member with each comprising a distal end portion opposing the other distal end, with each end portion rotatable bout a different axis that drives a suturing needle between the respective distal ends (functionally equivalent language to the respective end portions rotating in opposite direction to drive a needle therebetween), and the associated suturing method steps.  It is noted that a claim to a species will anticipate a claim to a genus.  See MPEP 2131.02(I).  Therefore, the narrower species claims of U.S. Patent No. 10,786,245 anticipate the broader genus claims of the present invention.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert Lynch whose telephone number is (571)270-3952.  The examiner can normally be reached on Monday-Friday (9:00AM-6:00PM, with alternate Fridays off).
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Elizabeth Houston, at (571) 272-7134.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
If there are any inquiries that are not being addressed by first contacting the Examiner or the Supervisor, you may send an email inquiry to TC3700_Workgroup_D_Inquiries@uspto.gov.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROBERT A LYNCH/Primary Examiner, Art Unit 3771